REED, Chief Justice.
The petitioner, James Williams, who alleges that in September of 1953 he was sentenced to life imprisonment for armed robbery, has filed in this court for the third time a petition for an order of mandamus directing the respondent judge to have the clerk of his court prepare a transcript of the petitioner’s trial record. The previous applications were denied.
Section 110(2)(b) of the Kentucky Constitution as amended effective January 1, 1976, provides that an appeal from a judgment of the circuit court “imposing a sentence of death or life imprisonment or imprisonment for twenty years or more shall be taken directly to the Supreme Court.” A judgment or order denying a postconviction motion, however, is not a judgment “imposing a sentence.” Hence an appeal from it is addressable to the Court of Appeals. By parity of reasoning, so is a petition for mandamus or prohibition seeking to enforce or prevent an action by a circuit judge in a posteonviction proceeding. Cf. Coffey v. Anderson, Ky., 371 S.W.2d 624, 625 (1963); Northcutt v. Shelton, Ky., 436 S.W.2d 264 (1969).
The petition is dismissed.
All concur.